DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 01/04/2022, the amendment/reconsideration has been considered. Claim 1 have been amended, and claims 9-20 are newly added. Claims 1-20 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments, see remarks, filed on 01/04/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over cited references.

Allowable Subject Matter
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 01/04/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsev et al. (Pub. No.: US 2016/0285992 A1), is one of the most pertinent art in the field of invention and discloses, a methods and systems for improving performance of an HTTP cache are provided. Such a system will process the identified header need not exactly match an entirety of the cached information for a cache hit to be found. Responsive to a cache hit, the ADC responds to the request with an HTTP response containing the identified locally cached content.

Vasudevan et al. (Pub. No.: US 2021/0204152 A1) is yet another most pertinent art in the field of invention and discloses, methods, systems, and apparatus, including computer programs encoded on computer-storage media, for traffic flow classification using machine learning. In some implementations, a communication device includes an anomaly detector comprising a machine learning model trained to predict whether data traffic patterns differ from a set of observed traffic patterns present in a set of training data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446